     Case 6:21-cv-01152-TC-TJJ Document 1 Filed 06/11/21 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF KANSAS

UNITED STATES OF AMERICA,                    )
                                             )
                       Plaintiff,            )
                                             )
               V.                            )       Case No. 21- 01152
                                             )
$99,995.00 IN UNITED STATES                  )
CURRENCY, More or less,                      )
                                             )
                      Defendant.             )


                         COMPLAINT FOR FORFEITURE IN REM

       Plaintiff, United States of America, by and through its attorneys, Duston J. Slinkard, Acting

United States Attorney for the District of Kansas, and Scott Anderson, Special Assistant United

States Attorney, brings this complaint and alleges as follows in accordance with Supplemental

Rule G(2) of the Federal Rules of Civil Procedure:

                                    NATURE OF THE ACTION

       1.      This is an action to forfeit and condemn to the use and benefit of the United States

of America the following property: $99,995.00 in U.S. Currency, more or less (hereinafter

"defendant property"), for violations of21 U.S.C. § 841.

                                    THE DEFENDANT IN REM

       2.     The defendant property consists of: $99,995.00 in United States currency, more or

less, that was seized by the Kansas Highway Patrol on or about March 15, 2021 during a traffic

stop of a 2018 Ford F-250 on I-70 near milepost 208 in Leavenworth County, in the District of

Kansas. The currency is currently in the custody of the United States Marshal Service.
      Case 6:21-cv-01152-TC-TJJ Document 1 Filed 06/11/21 Page 2 of 4




                                  JURISDICTION AND VENUE

        3.      Plaintiff brings this action in rem in its own right to forfeit and condemn the

 defendant property. This Court has jurisdiction over an action commenced by the United States

 under 28 U.S.C. § 1345, and over an action for forfeiture under 28 U.S.C. § 1355.

        4.      This Court has in rem jurisdiction over the defendant property under 28 U.S.C.

 1355(b). Upon filing this complaint, the plaintiff requests that the Court issue an arrest warrant in

rem pursuant to Supplemental Rule G(3)(b), which the plaintiff will execute upon the property

pursuant to 28 U.S.C. § 1355(d) and Supplemental Rule G(3)(c).

        5.      Venue is proper in this district pursuant to 28 U.S.C. § 1355(b)(l), because the

acts or omissions giving rise to the forfeiture occurred in this district and/or pursuant to 28

U.S.C. § 1395, because the defendant property is located in this district.

                                   BASIS FOR FORFEITURE

        6.     The defendant property is subject to forfeiture pursuant to 21 U.S.C. § 881(a)(6)

because it constitutes I) money, negotiable instruments, securities and other things of value

furnished or intended to be furnished in exchange for a controlled substance in violation of the

Controlled Substances Act; and/or 2) proceeds traceable to such an exchange; and/or 3) money,

negotiable instruments, and securities used or intended to be used to facilitate a violation of the

Controlled Substances Act.

       7.      Supplemental Rule G(2)(f) requires this complaint to state sufficiently detailed

facts to support a reasonable belief that the government will be able to meet its burden ofproof

at trial. Such facts and circumstances supporting the seizure and forfeiture of the defendant

property are contained in Exhibit A, which is attached hereto and incorporated by reference.
        Case 6:21-cv-01152-TC-TJJ Document 1 Filed 06/11/21 Page 3 of 4




                                       CLAIM FOR RELIEF

         WHEREFORE, the plaintiff requests that the Court issue a warrant for the arrest of the

defendant property; that notice of this action be given to all persons who reasonably appear to be

potential claimants of interests in the properties; that the defendant property be forfeited and

condemned to the United States of America; that the plaintiff be awarded its costs and

disbursements in this action; and for such other and further relief as this Court deems proper and

just.

         The United States hereby requests that trial of the above-entitled matter be held in the

City of Wichita, Kansas.

                                                       Respectfully submitted,

                                                       DUSTON J. SLINKARD
                                                       Acting United States Attorney

                                                              ~
                                                       scoitti.A         RSON
                                                                              -
                                                      Special Assistant United States Attorney
                                                      District of Kansas
                                                      1200 Epic Center, 301 N. Main
                                                      Wichita, Kansas 67202
                                                      Ph: (316) 269-6481
                                                      Fax: (316) 269-6484
                                                      Email: sanderson2@usdoj.gov
                                                      Ks. S. Ct. No. 26095




                                                  3
     Case 6:21-cv-01152-TC-TJJ Document 1 Filed 06/11/21 Page 4 of 4




                                        DECLARATION

       I, Shawn Herrman, Task Force Officer, Drug Enforcement Administration in the District

of Kansas.

       I have read the contents of the foregoing Complaint for Forfeiture, and the exhibit

thereto, and the statements contained therein are true to the best of my knowledge and belief.

       I declare under penalty of perjury that the foregoing is true and correct.

       Executed on this _}I_ day of      Ju   II E.         ,20~.




                                                          TFO Shawn Herrman
                                                          DEA




                                                      4
